Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claims 1-5, 7-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2004/0096993 A1) in view of Hayashida et al (US 9,837,640 B2).
Kuo discloses an apparatus including 
An inspection unit movably arranged to inspect whether a portion of organic encapsulation is defective and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer or to remove a portion of the defective portion.
Kuo does not explicitly state a mounting unit, however Kuo discloses a chamber (para. 0004), which is expected to have a mounting portion, as is known in the art to have a mounting portion.  Kuo is silent with respect to a repair unit movably arranged on the mounting unit.
Hayashida, in the same field of endeavor of repairing defect portion of organic electroluminescent (EL) devices (Abstract), discloses a repair device which includes a table 202 and a head portion 210 which has an image capture element which detects defects and a dispenser which dispenses material to repair the defect (Fig. 7 and col. 10, lines 43-67 and col. 9, lines 20-25 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hayashida with the device disclosed by Kuo in order to obtain the benefit of ease of positioning the image capture and the dispensing portions.

Re claim 3:  Kuo discloses organic material which is supplied adjusts the taper angle of the defective portion, as Kuo discloses insulator 2 penetrates to the area in which the particle 3 is then encased in the insulator, and the organic layer 12 has its taper angle changed (para. 0028 and Fig. 6a and 6b).
Re claim 4:  Kuo discloses an embodiment in which the defective portion is protruding from a surface of the organic encapsulation layer 12 (para. 0027 and Fig. 4b).
Re claim 5:  The combination of Kim and Hayashida discloses the inspection and repair portion has motion in the X and the Y and the Z direction (col. 10, lines 57-67).
Re claim 7:  Kuo discloses an apparatus including 
An inspection unit movably arranged to inspect whether a portion of organic encapsulation is defective and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer or to remove a portion of the defective portion.
Kuo does not explicitly state a mounting unit, however Kuo discloses a chamber (para. 0004), which is expected to have a mounting portion, as is known in the art to have a mounting portion.  Kuo is silent with respect to a repair unit movably arranged on the mounting unit.
Hayashida, in the same field of endeavor of repairing defect portion of organic electroluminescent (EL) devices (Abstract), discloses a repair device which includes a table 202 and a head portion 210 which has an image capture element which detects defects and a dispenser which dispenses material to repair the defect (Fig. 7 and col. 10, lines 43-67 and col. 9, lines 20-25 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hayashida with the device 
Re claim 8:  Kuo discloses that the insulator 2 may be silicon oxide (para. 0029 and Fig. 6A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Kuo with the polymeric materials disclosed by Kuo in view of Hayashida because Kuo disclose materials which are art recognized materials which can be combined to exclude moisture and the atmosphere from OLED materials.
Re claim 9:  Kuo discloses an embodiment in which the defective portion is protruding from a surface of the organic encapsulation layer 12 (para. 0027 and Fig. 4b).
Re claim 10:  Kuo discloses organic material which is supplied adjusts the taper angle of the defective portion, as Kuo discloses insulator 2 penetrates to the area in which the particle 3 is then encased in the insulator, and the organic layer 12 has its taper angle changed (para. 0028 and Fig. 6a and 6b).
Re claim 11:  Kuo discloses in Fig. 5a a groove in layer 12, the active organic layer (para. 0028).
Re claim 21:    Kuo discloses an apparatus including 
An inspection unit movably arranged to inspect whether a portion of organic encapsulation is defective and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer or to remove a portion of the defective portion.
Kuo does not explicitly state a mounting unit, however Kuo discloses a chamber (para. 0004), which is expected to have a mounting portion, as is known in the art to have a mounting portion.  Kuo is silent with respect to a repair unit movably arranged on the mounting unit.
Hayashida, in the same field of endeavor of repairing defect portion of organic electroluminescent (EL) devices (Abstract), discloses a repair device which includes a table 202 and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hayashida with the device disclosed by Kuo in order to obtain the benefit of ease of positioning the image capture and the dispensing portions.
Re claim 22:  Kuo discloses inkjet printing (para. 0023).
Re claim 23:  The combination of Kuo and Hayashida discloses motion in x, y, and z directions (col. 10, lines 56-67).  With respect to the crystal orientation, an apparatus claim is not limited by the material acted upon (MPEP 2115).
Re claim 24:  Kuo discloses an embodiment in which the defective portion is protruding from a surface of the organic encapsulation layer 12 (para. 0027 and Fig. 4b).


Claims 6,  12, -14    is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2004/0096993 A1 ) in view of Hayashida et al (US 9,837,640 B2)(“Hayashida”) as applied to claims 1 and 11  above, and further in view of Tanaka et al (U S 2006/0079040 A1).
Kuo in view of Hayashida discloses the limitations of claims 1 and 11 as stated above.  Kuo in view of Hayashida is silent with respect to a slit coater.
Taknaka, in the same field of endeavor of forming insulating layers on light emitting devices            , discloses a lit coater for the formation of polymeric  insulation layers such as siloxane (para. 0260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a slit coater with the device disclosed by Kuo in view of Hayashi 
Re claim 12:  The combination of Kuo and Hayashida and Tanaka discloses siloxanes as a polymerix insulation which can planarize the surface of the device, as Tanaka discloses siloxane polymers (para. 0260).
Re claim 13:  The combination of Kuo and Hayashida and Tanaka discloses control of amount of organic material, as the combination of Kuo and Hayashida and Tanaka discloses planarization of the surface as stated above in the rejection of claim 12, which is a disclosure of control of the amount of material dispensed.
Re claim 14:  The combination of Kuo and Hayashida and Tanaka disclose organic encapsulant as the organic material, as Tanaka discloses dispensing  the organic material (para. 0112).  

Claims 15-20- is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2004/0096993 A1) in view of Hayashida et al (US 9,837,640 B2).
Kuo discloses an method including 
Mounting a display substrate 11 on an  inspection unit movably arranged to inspect whether a portion of organic encapsulation is defective and 
A repair unit movably arranged to supply organic material to a defective portion of the organic encapsulation layer or to remove a portion of the defective portion.
Kuo does not explicitly state a mounting unit, however Kuo discloses a chamber (para. 0004), which is expected to have a mounting portion, as is known in the art to have a mounting portion.  Kuo is silent with respect to a repair unit movably arranged on the mounting unit.
Hayashida, in the same field of endeavor of repairing defect portion of organic electroluminescent (EL) devices (Abstract), discloses a repair device which includes a table 202 and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hayashida with the device disclosed by Kuo in order to obtain the benefit of ease of positioning the image capture and the dispensing portions.
Re claim 16:  Kuo discloses that the insulator 2 may be silicon oxide (para. 0029 and Fig. 6A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Kuo with the polymeric materials disclosed by Kuo in view of Hayashida because Kuo disclose materials which are art recognized materials which can be combined to exclude moisture and the atmosphere from OLED materials.
Re claim 17:  The combination of Kuo and Hayashida and Tanaka discloses siloxanes as a polymerix insulation which can planarize the surface of the device, as Tanaka discloses siloxane polymers (para. 0260), which is a disclosure of the surfaces being coplanar.
Re claim 18:  Kuo discloses an embodiment in which the defective portion is protruding from a surface of the organic encapsulation layer 12 (para. 0027 and Fig. 4b).
Re claim 19:  The combination of Kuo and Hayashida and Tanaka disclose organic encapsulant as the organic material, as Tanaka discloses dispensing  the organic material (para. 0112).  
Re claim 20:  Kuo discloses an embodiment in which the defective portion is protruding from a surface of the organic encapsulation layer 12 (para. 0027 and Fig. 4b).





Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2004/0096993 A1 ) in view of Hayashida et al (US 9,837,640 B2)(“Hayashida”) as applied to claims 21  above, and further in view of Tanaka et al (U S 2006/0079040 A1).
Kuo in view of Hayashida discloses the limitations of claims 2 1 as stated above.  Kuo in view of Hayashida is silent with respect to a slit coater.
Taknaka, in the same field of endeavor of forming insulating layers on light emitting devices            , discloses a lit coater for the formation of polymeric  insulation layers such as siloxane (para. 0260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a slit coater with the device disclosed by Kuo in view of Hayashi because Tanaka discloses a deposition method which is of art recognized suitability for deposition of  polymeric insulation layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895